      Case 1:20-cv-00178-AW-GRJ Document 20 Filed 08/16/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         GAINESVILLE DIVISION

ROBERT H. BEVERLIN,
      Plaintiff,
v.                                                 Case No. 1:20-cv-178-AW-GRJ
LAURA PETERSEN,
     Defendant.
_______________________________/
        ORDER ADOPTING REPORT AND RECOMMENDATION

      Laura Petersen, the remaining defendant, has moved to dismiss. ECF No. 13.

The magistrate judge has issued a report and recommendation, concluding I should

grant that motion. ECF No. 18. Neither party has filed any objection. Having

carefully considered the matter, I agree with the magistrate judge.

      Beverlin has not stated a plausible Eighth Amendment claim because he has

not alleged facts that would support a finding of deliberate indifference. And he has

stated no plausible state-law claim for elder abuse. Beverlin will have a final

opportunity to amend to state a claim.

      The report and recommendation (ECF No. 18) is adopted and incorporated

into this order. The motion to dismiss (ECF No. 13) is GRANTED. Beverlin has 20

days to file a second amended complaint. If he does not do so, the case will be

dismissed.



                                         1
Case 1:20-cv-00178-AW-GRJ Document 20 Filed 08/16/21 Page 2 of 2




The magistrate judge will conduct further appropriate proceedings.

SO ORDERED on August 16, 2021.

                               s/ Allen Winsor
                               United States District Judge




                                  2
